Citation Nr: 0317740	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right leg 
disorder. 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1973 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  


REMAND

The Board finds that additional development is necessary in 
this case.  The veteran originally filed his claim of 
entitlement to service connection for a back disorder and a 
right leg disorder in March 1973.  The claims were denied by 
a September 1973 rating decision, to which the veteran filed 
a timely notice of disagreement in February 1974.  The RO 
failed to issue a statement of the case for the veteran's 
claims.  In a September 1996 letter, the RO acknowledged that 
the claims had not been properly addressed, and a statement 
of the case was issued in March 1998.  

The evidence of record indicates that the veteran injured his 
back, knees, and right ankle during active service.  The 
record also reflects that the veteran has recently sought 
treatment for right leg pain and was diagnosed with a 
herniated disc in his lower back.  As such, the Board finds 
that a VA examination is necessary to offer an opinion as to 
the etiology of the veteran's back disorder and claimed right 
leg disorder.  The Board also notes that other medical 
records may exist that may be relevant to the veteran's 
claim. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
ask him to identify all VA and non-VA 
health care providers that have treated 
him specifically for a right leg disorder 
and back disorder during the period of 
March 1973 to the present.  Obtain 
records from each health care provider 
that the veteran identifies.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to ascertain the nature and 
etiology of the veteran's back disorder 
and any right leg disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims folder, paying 
particular attention to the service 
medical records and the VA examination 
report dated in July 1973, and offer 
comments and an opinion as to the 
following:

a.  Is it at least as likely as 
not that the veteran has a back 
disorder or right leg disorder, to 
include the ankle and knee, that 
is causally or etiologically 
related to his military service?  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

3.  The veteran's claims of entitlement 
to service connection for a back disorder 
and a right leg disorder should then be 
readjudicated.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons and bases for the 
decision.  The veteran should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



